Citation Nr: 9909575	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder (previously rated as schizophrenic reaction, 
undifferentiated type).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972, with 1 year, 6 months, and 17 days of active 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his VA Form 9, which was received in November 1996, the 
veteran indicated that he wanted a hearing in Washington, DC 
before a member of the Board.  On March 16, 1999, the veteran 
was scheduled for a hearing in Washington, DC on April 29, 
1999.  On March 31, 1999, the veteran indicated that he could 
not attend the hearing in Washington, DC, and that he now 
wanted a travel board hearing at the RO in Waco, Texas. 

Accordingly, the case is remanded to the RO in Waco, Texas 
for the following action:

The veteran should be scheduled for a 
travel board hearing and given adequate 
notice of the scheduled hearing.  See 
38 C.F.R. § 19.76 (1998).  

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 3 -


